Citation Nr: 0025699	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-49 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky. 

The veteran's claim was remanded by the Board for further 
development in November 1997.  His claim is now ready for 
appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran is currently engaged in full-time employment 
as a child protection services social worker, and there is no 
clinical evidence or opinion on file which indicates that the 
veteran is unable to engage in some form of gainful 
employment due to disability.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.342, 4.15, 
4.16, 4.17, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish entitlement to pension benefits, it is necessary 
for the evidence to show that the veteran is permanently and 
totally disabled such as to prevent the "average person" from 
engaging in substantial gainful employment or that he is 
"unemployable" in a sense that his disabilities meet the 
scheduler criteria for pension and such disabilities, 
permanent in nature, prevent him from securing and following 
substantially gainful employment commensurate with his level 
of education and occupational background.  38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. §§ 3.340. 3.342.

Total ratings for compensation based on unemployability of 
the individual may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one 
such disability, it is ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent, 
shall be rated permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite. When the 
percentage requirements are met, and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.17.

In a July 1996 rating decision the RO determined that the 
veteran had a combined disability rating of 40 percent due to 
all of his disabilities and that the veteran was employable 
despite his disabilities.

Ordinarily when evaluating a veteran's claim for nonservice-
connected pension benefits, the Board would conduct a 
comprehensive evaluation of each and every identified 
disability, both service-connected and nonservice-connected, 
and would provide a schedular evaluation in accordance with 
the Schedule for Rating Disabilities.  The Board will not do 
so in the present case because the veteran is clearly shown 
by the most recent evidence on file to be fully employed as a 
child protective services social worker.

A March 1999 VA examiner was of the opinion that the veteran 
was obviously employable at some form of occupation as he was 
currently working as a social worker.  It was the VA 
examiner's medical opinion that the veteran was physically 
able to continue a job that did not have physical 
requirements, such as his current job.  The examiner noted 
that the veteran would be unable to perform heavy labor type 
work due to his degenerative joint disease. 

An April 1999 VA psychiatric examiner noted that the veteran 
worked a full-time job as a social worker.  The veteran was 
noted to have two college degrees.  The veteran was noted to 
provide for himself and attend to activities of daily living 
and his personal needs without problems.  

Since the veteran has clearly demonstrated that he is 
maintaining gainful employment, it is certainly not shown 
that he has sufficient disability to render him permanently 
and totally incapable of any form of employment in accordance 
with the applicable laws and regulations.

Moreover, it is noteworthy that various private and VA 
evaluations of the veteran do not conclude that he is 
unemployable.  No medical evaluation on file has ever 
concluded that the veteran has sufficient physical and/or 
mental disability to make it impossible for him to work.  As 
noted before, the most recent VA examiners in March and April 
1999 have expressed their opinion that the veteran is 
employable.  Accordingly entitlement to a permanent and total 
rating for pension purposes is not warranted.



ORDER

Entitlement to a permanent and total rating for pension 
purposes is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 

